DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-20 and 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0017561 A1 to Tanaka in view of US 2008/0237949 A1 to Hasegawa.

Hasegawa teaches a vibration damping assembly having a mass supported by elastic members, each member has a specific frequency damping range (see paragraphs 14-16).  The frequency damping range for each member is determined in part by a cross-sectional dimension 
Re-claims 2 and 15, the wire rope isolators of Tanaka are further defined as comprising a stiffness (due to material and number of unit rope members 15 per rope member 16, see figure 5), compression/shear, compression/roll, and shape.  As taught by Hasegawa, the cross-sectional dimension (as possibly due to unit rope members) affects the stiffness, compression/shear, compression/roll, and shape of the wire rope is selected to 15provide frequency isolation of the mass in two or more frequencies.
Re-claims 3 and 16, Tanaka teaches the first or second fastener attaches the damper assembly to a rotorcraft or vertical take-off and landing craft.  Various types of airplanes have propellers (i.e. rotorcraft) and have the capability to vertically take-off and land.
Re-claims 4, 5, 17 and 18, as in figure 23, Tanaka teaches a number so wire rope isolators on a side of the mass 28.
Re-claims 6 and 19, the mass is easily positioned within an airframe, or at any position in or on an aircraft.
Re-claims 7 and 20, the damper assembly is a passive damper.

Re-claims 10 and 23, the wire rope isolators are defined by a plurality of fiber strands 15, or fiber wires (i.e. metal fibers).
Re-claims 11 and 24, Tanaka teach that the wire isolators may be made from stainless steel, steel or other like (similar) materials (see paragraph 67).  The material used would determine the rope tensile force, or fluctuating tensile force.
Re-claims 13 and 26, a plurality of tuning weights 28 are attached to the mass (such as an initial single weight or plate 22, see paragraph 140), as well as to the plurality of isolators.
Re-claims 14 and 25, Tanaka teaches a method for damping vibration of an airframe comprising: providing a mass 28 to dampen the vibration of the airframe; selecting one or more wire rope isolators 10/40 having a first and a second portion, 25the mass is isolated from the airframe by the one or more wire rope isolators, the wire rope isolators 10 would allow for horizontal (or lateral) movement of the mass 28 and isolators 40 would allow for vertical (or lateral) movement of the mass 28, this dampening movement is interpreted as “to dampen the vibration for shear”, this occurs along a longitudinal axis of the one or more wire rope isolators selected for shear stiffness that is aligned in a shear direction to damper for shear (as recited in instant claim 1, the instant invention undergoes shear damping with lateral or horizontal movement of the wire rope isolators, in the same manner as the prior art, see paragraph 90 and figure 4a, figure 4a when superimposed upon instant figure 4c reveals a substantially identical structure, note that bar 13a can move in directions horizontal to bar 13b, which is up and down or in and out from the page), attaching the mass to the one or more wire rope isolators and the one or more wire rope isolators to the airframe (represented by 3), the one or more first fasteners 
Hasegawa teaches a vibration damping assembly having a mass supported by elastic members, each member has a specific frequency damping range (see paragraphs 14-16).  The frequency damping range for each member is determined in part by a cross-sectional dimension of the member (see paragraph 41).  The cross-sectional dimension is interpreted as a shape selection, the selected shape would in turn affect the shear stiffness.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Hasegawa with regards to varying a cross-sectional dimension of the damping mass support members thus affecting shape and shear stiffness to achieve damping a large range of vibrations as contemplated by Tanaka, as simply varying the dimensions of the wire rope isolators would have resulted in expanding the damping range and frequencies as intended by Tanaka and taught by Hasegawa.
Re-claim 27, Tanaka teaches a mass damper kit for an airframe comprising: a mass 28 selected to dampen a vibration of the airframe; one or more wire rope isolators 10/40 having a first and a second portion, the one 15or more wire rope isolators are selected to dampen airframe vibration; and one or more first fasteners 13a and one or more second fasteners 13b, the one or more first fasteners attach the first portion of the wire rope isolator to the mass 28, and the one or more second fasteners attach the second portion of the wire rope isolator to the airframe (such as 
Hasegawa teaches a vibration damping assembly having a mass supported by elastic members, each member has a specific frequency damping range (see paragraphs 14-16).  The frequency damping range for each member is determined in part by a cross-sectional dimension of the member (see paragraph 41).  The cross-sectional dimension is interpreted as a shape selection, the selected shape would in turn affect the shear stiffness.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Hasegawa with regards to varying a cross-sectional dimension .
Claims 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Hasegawa as applied to claims 1 and 14 above, and further in view of US 2007/0114707 A1 to Tu et al.
Re-claims 8 and 21, Tanaka fails to teach a coating on the mass, fasteners, and/or the wire rope isolators.  
Tu et al. teach a vibration isolator or damper using wire rope isolators.  A protective coating is applied to the fasteners 1 and 2 as well as on the wire rope isolators.  This protective layer would prevent corrosion and or damage to the fasteners and isolators.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the fasteners and wire rope isolators of Tanaka with a protective coating as taught by Tu et al., so as to provide some level of corrosion resistance as well as prevent incidental damage to the various elements.
Response to Arguments
Applicant's arguments filed February 12, 2021 have been fully considered but they are not persuasive.  The remarks regarding the shear stiffness and the dampening vibration of shear have been considered.  However, it is noted that Tanaka does teach the wire rope isolators are designed to dampen vibration as the wire rope isolators are subject to movement.  This movement is converted into heat energy, thus dissipating the movement, or vibration movement of the supported structure.  This movement can include a horizontal (or vertical) movement of . 
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TJW
March 1, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657